Citation Nr: 0942683	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  95-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to 
September 1985.  Although the appellant served in the Vietnam 
Era, he did not have actual service in the Republic of 
Vietnam.  He did however serve in the Republic of Korea 
(South Korea) and in the American Zone of the Federal 
Republic of Germany.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The record reflects that the 
appellant originally requested that he be given the 
opportunity to present testimony before the Board.  However, 
in correspondence dated April 2004, the appellant withdrew 
his hearing request.  

In March 2005, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for the 
purpose of obtaining additional clarifying information on the 
appellant's purported PTSD-type stressors.  The Board also 
requested that a thorough psychiatric examination of the 
appellant be performed.  The claim has since been returned to 
the Board for review.  

Since that time, the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  As such, the Board has restated the 
claim above.

The appeal is once again REMANDED to the RO via AMC.  VA will 
notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this claim in March 2005.  
One of the purposes of the remand was to obtain additional 
medical evidence with respect to the appellant's claim.  
Specifically, the Board requested that the appellant undergo 
a psychiatric examination in order to determine whether the 
appellant was currently suffering from any type of an 
acquired psychiatric disorder, to include PTSD.  

Consistent with the Board's remand instructions, the Veteran 
was examined in July 2009.  Following his interview of the 
Veteran and review of his claims folder, the examiner ruled 
out a diagnosis of PTSD.  Instead, the examiner diagnosed the 
Veteran as having major depressive disorder.  The examiner, 
however, did not opine as to whether the diagnosed major 
depressive disorder, i.e., an acquired psychiatric disorder, 
was related to or caused by or etiologically linked to 
service.  In light of the Court's recent Clemons decision, 
the Board finds that the examiner who prepared the July 2009 
VA examination report, or a suitable replacement, must opine 
as to whether it is at least as likely as not that the 
Veteran has psychiatric disability, to specifically include 
major depressive disorder, that is related to or had its 
onset in service.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Thus, this case again must unfortunately be 
remanded for further development.  

Thus, the case is REMANDED for the following development:

1.  The RO should send the Veteran's 
claims folder to the examiner who 
conducted the July 2009 VA psychiatric 
examination, or if the examiner is no 
longer available, a suitable replacement, 
to request that he prepare an addendum to 
his report.  The Veteran need not be re-
examined unless an examination is deemed 
necessary.  If an examination is deemed 
necessary, all indicated testing should 
be accomplished.  The claims files should 
be made available to and reviewed by the 
examiner.  

The examiner should discuss the pertinent 
in-service and post-service lay and 
medical evidence and opine as to whether 
it is at least as likely as not that any 
psychiatric disability found to be 
present, to specifically include major 
depressive disorder, is etiologically 
related to or had its onset during 
service.  All conclusions should be set 
forth in a legible report.

2.  Then the RO should readjudicate the 
appeal.  If the benefit sought on appeal 
is not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

